El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En este caso, en 17 de mayo de 1929 se presentó ante la Corte de Distrito de San Juan un escrito de apelación contra sentencia dictada por esa corte; la parte demandante y apelante pidió transcripción de evidencia; se concedieron al taquígrafo 20 días, y luego una prórroga de 60 días y otra adicional de 30 días, que expiró el 23 de septiembre de 1929. La apelante alega que en esa fecba solicitó una nueva pró-rroga, pero por descuido o inadvertencia de la persona en-cargada de radicar la moción, ésta no fué presentada basta el 25 del citado mes de septiembre; y la corte denegó la pe-tición de prórroga por falta de jurisdicción para entender en ella.
En 28 de septiembre último la apelante pidió al juez de turno de esta corte concediera la prórroga solicitada y de-negada por la de distrito; y en 30 del mismo mes radicó idéntica petición para ante este tribunal, acompañando de-claraciones juradas. A esa petición se oponen los apelados, fundándose en que los apelantes fueron negligentes, y por-que no ban presentado ante este tribunal la transcripción de autos, a pesar de que ban transcurrido más de noventa días de la presentación de su apelación.
Los apelados ban presentado moción para que se deses-time la apelación, fundándose en que la apelante dejó trans-currir el término para la transcripción de evidencia y el para *238presentar la transcripción de autos, sin haber obtenido la una, ni presentado la otra.
Ambas mociones fueron oídas por este tribunal en la misma fecha, y en el mismo acto.
 No hay razón alguna convincente y sólida que autorice a conceder la prórroga que se solicita por la parte apelante. Una negligencia o descuido en la radicación de una solicitud de prórroga, no es fácilmente excusable. Y en este caso aparece algo más que nos determinaría a negar la petición. En 18 de octubre de 1929, Enrique Blanco, como demandante en el caso acudió a la corte inferior con una moción en la que manifestaba que no habiéndose hecho la transcripción de evidencia, y careciendo de dinero para los gastos de la apelación, “razón por la cual se ve impedido de continuar el trámite de apelación”, pedía que se le devolviera el depósito que había hecho para responder al taquígrafo de sus honorarios; con cuya petición estuvo conforme el taquígrafo, expidiéndose por el juez la orden de devolución.
Y en cuanto a la desestimación, las razones en que se funda la parte apelada son suficientes, y se hallan sostenidas por el récord en la moción.

Se deniega la prórroga solicitada; y se desestima la apelación.